Citation Nr: 0502809	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1979 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that determination, the RO 
denied service connection for residuals of a low back injury.  
The appellant disagreed and this appeal ensued.  

In February 2001, the Board remanded the case so the 
appellant could testify at a hearing before a Veterans Law 
Judge.  In May 2001, the appellant testified at a hearing a 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  In light 
of that testimony, the Board in August 2001 remanded the case 
for further evidentiary development.  While on remand, the 
appellant again asked to testify at a hearing before a 
Veterans Law Judge.  He testified at another hearing in 
November 2004 before the another Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant seeks service connection for residuals of a 
back injury.  He contends he was in a jeep accident in Korea 
in 1981 or 1982 that injured his low back and was treated at 
the 8th Army Hospital.  Although the service medical records 
have been received, it does not appear a specific request has 
been made to the National Personnel Records Center (NPRC) 
regarding the records at the 8th Army Hospital, which are 
stored separately from service medical records.  The 
appellant also claims he received treatment at the VA Medical 
Center in Tampa, Florida, within one year of his separation 
from service.  There been an attempt made to obtain any 
pertinent treatment records from the Tampa VA Medical Center 
within one year of service.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Ask NPRC to conduct a search of 1981 
and 1982 records of the 8th Army Hospital 
for treatment of the appellant's claimed 
lumbar strain following a jeep accident.  
Associate all documents obtained with the 
claims file.  

3.  Ask the VA Medical Center in Tampa, 
Florida, to provide copies of all 
treatment and hospital records between 
April 1983 and April 1984 concerning 
residuals of the appellant's claimed low 
back injury.  Associate all documents 
obtained with the claims file.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
       CONSTANCE B. TOBIAS	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



